Title: 1779 Decr. 14. Tuesday.
From: Adams, John
To: 


       Walked to the Barracks and dry docks, to shew them to Charles. The Stone of which these Works are made is about as good as Braintree Southcommon Stone. Went into the Church of St. Julien, which is magnificent—Numbers of Devots upon their Knees.
       This afternoon We cross the Water to go to Corunna.
       Street near the Head the House
       We have lodged en la Calle de la Madalena, junto coca, en casa
       of
       de Pepala Botoneca.
       The Chief Magistrate of this Town is the Corregidor. Last Evening and the Evening before I spent, in Conversation with the Consul, on the Law of Nations and the Writers on that Law, particularly on the Titles in those Authors concerning Ambassadors and Consuls. He mentioned several on the Rights and Duties of Ambassadors and Consuls, and some on the Etiquette and formalities and Ceremonies.
       I asked him many Questions. He told me that the Office of Consul was regulated by an Ordinance of the King, but that some Nations had entered into particular Stipulations with the King. That the Consuls of different Nations were differently treated by the same Nation. That as Consul of France he had always claimed the Priviledges of the most favoured Nation. That he enquired what Priviledges were enjoyed by the Consuls of England, Italy, Holland Germany &c.
       That there is for the Province of Gallice, a Sovereign Court of Justice which has both civil and criminal Jurisdiction. That it is without Appeal in all criminal Cases: but in some civil cases an appeal lies to the Council. That there is not Time for an Application for Pardon for they execute forthwith. That hanging is the capital Punishment. They burn, some times, but it is after death. That there was lately a sentence for Parricide. The Law required that the Criminal should be headed up in an Hogshead, with an Adder, a Toad, a Dog, a Cat, &c. and cast into the Sea. That he looked at it, and found that they had printed those Animals on the Hogshead, and that the dead body was put into the Cask. That the ancient Laws of the Visigoths is still in Use, with the Institutes, Codes, Novelles &c. of Justinian the current law and ordonnances of the King.
       
       That he will procure for me a Passeport from the General, or Governor of the Province, who resides at Corunna, which will secure me all Sorts of facilities as I ride the Country, but whether through the Kingdom or only through the Province of Galicia I dont know.
       I have not seen a Charriot, Coach, Phaeton, Chaise, nor Sulky, since I have been in the Place. Very few Horses, and those small, poor and shabby. Mules and Asses are numerous, but small. There is no Hay in this Country. The Horses &c. eat Straw—Wheat Straw.
       The Bread, the Cabbages, Colliflowers, Apples, Pears &c. are good. The Beef, Pork, Poultry &c. are good. The Fish are good, excellent Eels, Sardines and other fish and tolerable Oysters, but not like ours.
       There has been no frost yet. The Verdure in the Gardens and fields is fresh. The Weather is so warm that the Inhabitants have no fires, nor fire Places but in their Kitchens. They tell us We shall have no colder Weather before May, which is the coldest Month in the Year. Men and Women and Children are seen in the Streets, with bare feet and Legs standing on the cold Stones in the Mud, by the Hour together. The Inhabitants of both Sexes, have black Hair, and dark Complexions with fine black Eyes. Men and Women have long Hair ramilied down to their Waists and even some times to their Knees.
       There is little Appearance of Commerce or Industry except about the Kings Docks and Yards and Works. Yet the Town has some Symptoms of growth and Prosperity. Many new Houses are building of Stone, which comes from the rocky Mountains round about of which there are many. There are few goods in the Shops. Little show in their Markett or on their Exchange. There is a pleasant Walk, a little out of Town between the Exchange and the Barracks.
       There are but two Taverns in this Town. Captain Chavagne and his Officers are lodged in one, at Six Livres each per day. The other is kept by a Native of America who speaks English and french as well as Spanish and is an obliging Man. Here We could have loged at Six Livres a dollar a day each, but We were obliged to give 129 dollars for six days besides the Barber, and a multitude of other little Expences, and besides being kept constantly unhappy by an uneasy Landlady.
       Finding that I must reside some Weeks in Spain, either waiting for a Frigate or travelling through the Kingdom, I determined to acquire the Language, to which Purpose, I went to a Bookseller and purchased Sobrino’s Dictionary in three Volumes in Quarto, and the Grammatica Castellana which is an excellent Spanish Grammar, in their own Tongue, and also a Latin grammar in Spanish, after which Monsr. de Grasse made me a Present of a very handsome Grammar of the Spanish Tongue in french by Sobrino. By the help of these Books, the Children and Gentlemen are learning the Language very fast. To a Man who understands Latin it is very easy. I flatter myself that in a Month I should be able to read it very well and to make myself understood as well as understand the Spaniards.
       The Consul and Mr. Linde an Irish Gentleman a Master of a Mathematical Academy here, say that the Spanish Nation in general have been of Opinion that the Revolution in America was of a bad Example to the Spanish Colonies and dangerous to the Interests of Spain, as the United States if they should become ambitious and be seised with the Spirit of Conquest might aim at Mexico and Peru.
       The Consul mentioned Reynalles Opinion that it was not for the Interest of the Powers of Europe, that America should be independant.
       I told the Irish Gentleman, that Americans hated War: that Agriculture and Commerce were their Objects, and it would be their Interest as much as that of the Dutch to keep Peace with all the World, untill their Country should be filled with Population which could not be in many Centuries. That War and the Spirit of Conquest was the most diametrically opposite to their Interests, as they would divert their Attention, Wealth, Industry, Activity &c. from a certain Source of Prosperity, and even Grandeur and Glory, to an uncertain one, nay to one that it is certain they could never make any Advantage of. That the Government of Spain over their Colonies had been such that she never could attempt to introduce such fundamental Innovations as those by which England had provoked and compelled hers to revolt, and the Spanish Constitution was such as could extinguish the first Sparks of discontent, and quel the first risings of the People. That it was amazing to me that a Writer so well informed as Reynale could ever give an Opinion that it was not for the Interest of the Powers of Europe, that America should be independant, when it was so easy to demonstrate that it was for the Interest of every one, except England. That they could loose nothing by it, but certainly would every one gain Something, many a great deal.
       It would be a pretty Work to shew, how France, Spain, Holland, Germany, Russia, Sweeden, Denmark would gain. It would be easy to shew it.
      